Citation Nr: 0517126	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  04-03 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than February 5, 
1996, for service connection of post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to an effective date earlier than February 5, 
1996, for service connection of degenerative joint disease of 
the right knee.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel



INTRODUCTION

The veteran had active service from September 1968 to July 
1970.

The case comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 

FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  In a January 1979 letter, the veteran requested service 
connection for a right knee disability.  The RO sent a letter 
to the veteran dated in March 1979 requesting evidence that 
showed a continuity of symptoms of a right knee disability 
from the date of his discharge to the date of surgery in 
1975.  Although the March 1979 letter was not returned as 
undeliverable, the veteran failed to provide the requested 
evidence.  Therefore, the March 1979 claim for a right knee 
disability was abandoned.
 
3.  On February 5, 1996 the RO received the veteran's claims 
for entitlement to service connection for PTSD and a right 
knee disability.

4.  By an August 1996 rating decision, the RO established 
service connection for PTSD and a right knee disability and 
assigned 50 and 20 percent disability evaluations, 
respectively, effective March 5, 1996.

5.  By a June 1999 rating decision, the RO increased the 
veteran's disability evaluation for PTSD to 70 percent, and 
determined the original August 1996 rating decision was 
clearly and unmistakably in error in the selection of the 
effective date concerning PTSD and a right knee disability, 
assigned an effective date of February 5, 1996 (the date of 
receipt of the veteran's claim) for both PTSD and a right 
knee disability. 


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to 
February 5, 1996 for the grant of service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. § 3.400 (2004). 

2.  The criteria for assignment of an effective date prior to 
February 5, 1996 for the grant of service connection for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§  
3.158, 3.400 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), became effective on 
November 9, 2000. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002). It essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim. VA also 
revised the provisions of 38 C.F.R. § 3.159 in view of the 
VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.

Initially, the Board notes that the VA General Counsel has 
held that the notice provisions of the VCAA are not 
applicable to earlier effective date claims.  See VAOPGCPREC 
8-2003 (holding that "[i]f, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue").  See 
Nelson v. Principi, 18 Vet. App. 407 (2004); see also Livesay 
v. Principi, 15 Vet. App. 165 (2001).

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
the assignment of an initial disability rating due to the 
grant of the service connection as the effective date can be 
no earlier than the date of receipt of the claim.  As 
discussed more fully below, the effective date of an 
evaluation and an award of compensation based on an original, 
or reopened, claim "will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400 (2004).  Therefore, even if evidence did exist 
pre-dating the claim that showed service connection, and the 
initial disability rating, was warranted for the claimed 
condition, it is legally impossible to get an effective date 
any earlier than the date the original claim was ultimately 
received.

In this case, the appellant is not prejudiced by the Board's 
consideration of his earlier effective date claims as there 
is no possibility that any evidence could be obtained that 
would be relevant to the legal question involved.  In other 
words, there is no evidence that could be obtained that would 
have any effect on the outcome of the earlier effective date 
claims.  VA is neither required to provide notice of the 
information and evidence necessary to substantiate a claim 
nor to assist a claimant in developing evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOPGCPREC 5-2004.  Even so, the 
veteran in this case has been notified as to the laws and 
regulations governing effective dates.  He has, by 
information letters, rating actions, and a January 2004 
statement of the case (SOC), been advised of the evidence 
considered in connection with his earlier effective date 
appeal, and the evidence potentially probative of the claims 
throughout the procedural course of the claims process . As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review of his 
earlier effective date claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747.  


I. Factual Background

In January 1979, the veteran submitted a statement, which 
requested a review of his disability status on two counts.  
One count concerned the veteran's service connected malaria, 
the second concerned the veteran's dislocated right knee.  
The RO sent a letter to the veteran dated in March 1979 
requesting that he submit evidence showing a continuity of 
symptoms of a right knee disability from the date of 
discharge until 1975.  Although, the March 1979 letter was 
not returned as undeliverable, the veteran did not submit the 
requested evidence.  The Board finds that the veteran's claim 
for service-connection for a right knee disability was 
abandoned one year after the veteran submitted the claim in 
January 1979, when he failed to respond to the RO's letter 
and to submit the information requested.  See 38 C.F.R. § 
3.158 (1978).

In February 1996, the veteran submitted claims for service-
connection for a right knee disability and PTSD.  An August 
1996 rating decision granted entitlement to service 
connection for both a right knee disability and PTSD, 
effective March 5, 1996.  In a subsequent rating decision 
dated in June 1999, the RO determined that the initial rating 
decision granting service connection for both a right knee 
disability and PTSD, was clearly and unmistakably in error in 
the selection of the effective date and assigned an effective 
date of February 5, 1996 for both disabilities. 

In a correspondence to the VA dated in October 2000, the 
veteran requested entitlement to effective dates from the 
date of his discharge from active duty, or from the January 
1979 letter mentioned above.

II.  Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400. Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).  Benefits are generally awarded based on 
the "date of receipt" of the claim.  38 C.F.R. §§ 3.1(r), 
3.400 (2004).  The effective date of a grant of disability 
compensation based on a grant of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. 
§ 3.400(b)(2)(i).

VA regulations provide that the effective date of an 
evaluation and award of compensation for a claim received 
after a final disallowance is the date of receipt of the new 
claim or the date entitlement arose, whichever is the later.  
See 38 C.F.R. 
§ 3.400(q)(1)(ii) (2004).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see also Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. § 3.155.

As noted above, in March 1979 the RO sent a letter to the 
veteran requesting that he submit evidence in support of his 
claim for service connection for a right knee disability.  
The veteran did not submit the requested evidence within one 
year of receipt of the RO's letter.  Therefore, the informal 
claim for service connection was abandoned.  See 38 C.F.R. § 
3.158 (1978).

As well, the Board notes that the veteran did not make a 
claim for service connection for PTSD until February 2, 1996.  
Although the veteran argues that his January 1979 letter 
should be interpreted as an informal claim for PTSD.  The 
veteran's argument is based on the statement made in the 
letter that he, " . . suffered more mental anguish and 
nightmare from the things I experienced than I ever will from 
these physical ailments."  The Board notes that the veteran 
specifically began his letter requesting review of his 
disability status, " . . on two counts" which he listed as 
malaria and a right knee condition.  Under 38 C.F.R. § 3.155, 
an informal claim must indicate an intent to apply for one or 
more benefits under the laws administered by the VA, and must 
identify the benefit sought.  Since the veteran listed the 
two counts as right knee condition and malaria, and because 
listing the symptoms of PTSD is not the same as making a 
claim for PTSD, the Board finds that the veteran's January 
1979 letter cannot be construed as an informal claim for 
PTSD. 

The Board also notes that a VA examination report will be 
accepted as an informal claim for benefits once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree.  See 38 C.F.R.
§ 3.157(b), (b)(1) (2004).  However, in the present case the 
earliest diagnosis of PTSD and degenerative joint disease of 
the right knee were made by the VA in March 1996 and January 
1997 respectively.  Therefore, the available VA medical 
examinations would not entitle the veteran to an earlier 
effective date for either disability.  

Similarly, the date of receipt of evidence from a private 
physician or layman will be accepted as an informal claim 
when the evidence furnished by or in behalf of the claimant 
is within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
See 38 C.F.R. § 3.157(2).  VA received the numerous private 
treatment reports included in the file after the veteran 
submitted his claim in February 2, 1996.  Therefore, they 
cannot be used to establish an earlier effective date for his 
PTSD and right knee disability.  For this same reason, the 
letter from the veteran's therapist submitted (with a signed 
waiver) to the VA in March 2004 cannot be used to establish 
an earlier effective date for the veteran's disabilities 
because (regardless of its content) it was submitted after 
February 2, 1996. 

Based upon the evidence of record, the Board finds that an 
effective date earlier than February 2, 1996 for the award of 
entitlement to service connection for a right knee disability 
and PTSD is not warranted.  The record reflects the veteran 
did not submit a claim for a right knee disability and PTSD 
until February 2, 1996 and that he abandoned his January 1979 
claim for service connection for a right knee disability.  

Although contentions have been advanced to the effect that 
the veteran had a right knee disability and PTSD prior to 
February 2, 1996, the Board finds there is no basis in law or 
fact whereby the veteran may be granted an earlier effective 
date.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.158, 3.400.  
Therefore, the Board finds that he is not entitled to an 
effective date any earlier than February 5, 1996 for his 
service connected disabilities, as assigned by the RO.  See 
38 C.F.R. §§ 3.400.  As there is no evidence that the veteran 
filed a request for service connection (that was not acted 
upon) prior to February 2, 1996, the Board must conclude that 
an earlier effective date is not warranted.  

As found in the June 1999 rating decision, the veteran met 
the criteria for the assignment of a right knee disability 
and PTSD effective February 2, 1996, the date of receipt of 
claim.  

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993). 

In this case, after reviewing the evidence of record, the 
Board finds that the evidence is not in relative equipoise, 
and thus, the benefit of the doubt rule is not for 
application in this case.


ORDER

An effective date earlier that February 5, 1996 for service 
connection of degenerative joint disease of the right knee is 
denied.

An effective date earlier than February 5, 1996 for service 
connection of PTSD is denied. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


